UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7068


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON LAFON ROBINSON, a/k/a Beedo

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00073-TLW-10)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Lafon Robinson, Appellant Pro Se.             Arthur Bradley
Parham, Assistant United States Attorney,            Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon    Lafon    Robinson      appeals      the   district   court’s

order granting the Government’s Fed. R. Crim. P. 35(b) motion to

reduce his sentence based upon his substantial assistance.                        We

have     reviewed    the     record     and   find      no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States    v.     Robinson,     No.     4:09-cr-00073-TLW-10

(D.S.C. June 13, 2012).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court    and   argument       would   not    aid   the

decisional process.



                                                                            AFFIRMED




                                         2